John D. Bennett, S.
The petition on this accounting requests that ‘ * the true meaning and intention of the testator ’ ’ be examined; that his will be construed, and that rights of infant parties having conflicts of interests be determined.
There have been submitted pro forma applications by two infants aged 14% years and 19% years, each of whom nominates his “own” special guardian. The affidavits submitted are almost entirely devoid of factual material and are replete with naked conclusions. Such facts as are stated would lead to the conclusion that at least one of the nominees should not be appointed. Such papers are inadequate to permit the court to determine whether the appointment of the nominated special guardians would be proper.
The applications will appear on the calendar of June 12 for hearing, at which time each of the affiants who submitted affidavits, including both infants, will appear and be examined before the court.